Citation Nr: 1144772	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  07-06 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

2.  Entitlement to special monthly compensation (SMC) for loss of use of the right foot.

3.  Whether removal of the Veteran's former spouse, L.C., from his compensation award effective June 1, 1997, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from August 2006 and November 2010 rating decisions as well as an April 2010 administrative decision.

In the August 2006 rating decision, the RO denied entitlement to SMC based on loss of use of the right foot.  In that same month, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2007.  

In an April 2010 award letter, the RO notified the Veteran that it was removing his former spouse, L.C., from his compensation award effective June 1, 1997.  In that same month, the Veteran filed an NOD.  An SOC was issued in September 2010, and the Veteran filed a substantive appeal (via a VA Form 9) in October 2010.

Finally, in the November 2010 rating decision, the RO denied service connection for diabetes mellitus, type II.  In January 2011, the Veteran filed an NOD.  An SOC was issued in March 2011, and the Veteran filed a substantive appeal (via a VA Form 9) in May 2011.

In November 2007, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO as to his appeal for SMC.  In July 2010 and November 2010, he testified during a hearing before a DRO at the RO as to the issue of whether removal of the Veteran's former spouse, L.C., from his compensation award effective June 1, 1997, was proper.  In June 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge as to his appeal for SMC.  Transcripts of these hearings are of record.  

The Board's disposition of the matter of whether removal of the Veteran's former spouse, L.C., from his compensation award effective June 1, 1997, was proper is set forth below.  The claims for service connection for diabetes mellitus, type II, and for SMC are addressed in the remand following the order and are remanded to the RO, via the Appeals Management Center (AMC), for further development.  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

In June 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appeal the issue of whether removal of the Veteran's former spouse, L.C., from his compensation award effective June 1, 1997, was proper.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of whether removal of the Veteran's former spouse, L.C., from his compensation award effective June 1, 1997, was proper have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal as to the issue of whether removal of the Veteran's former spouse, L.C., from his compensation award effective June 1, 1997, was proper, and, hence, there remains no allegation of errors of fact or law for appellate consideration with regard to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it must be dismissed.


ORDER

The appeal as to the issue of whether removal of the Veteran's former spouse, L.C., from his compensation award effective June 1, 1997, was proper is dismissed.


REMAND

The Board's review of the claims file reveals that further RO action on the remaining claims on appeal is warranted.

Regarding the issue of entitlement to SMC based on loss of use of the right foot, the Board notes that the Veteran testified at both the November 2007 DRO hearing and the June 2011 Board hearing that it was his contention that he has lost the use of his right foot as a result of medical treatment performed by the VA.  Specifically, the Veteran detailed how, on March 18, 2005, a podiatry resident cut his right foot while shaving down his calluses.  According to him, the resident hit a nerve resulting in constant radiating pain in the foot that has rendered his right foot "useless."

Although the Board acknowledges that the Veteran is in receipt of service-connected compensation benefits for bilateral flat feet, it is clear from his testimony that his claim for SMC is based on residuals of the right foot procedure performed by the VA on March 18, 2005.  Pertinent to this remand, however, the Veteran is not in receipt of compensation benefits under 38 U.S.C.A. § 1151 for additional disability of the right foot due to VA medical treatment.  See also 38 C.F.R. § 3.361 (2011).  In fact, there is no indication that a claim for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a right foot procedure has yet been adjudicated by the RO.  

Therefore, inasmuch as the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a right foot procedure is inextricably intertwined with the issue of entitlement to SMC based on loss of use of the right foot, the Board finds that a remand is necessary to allow the RO to appropriately develop and adjudicate the former issue.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

While the matter is on remand, the RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Newington, Connecticut dated through March 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain all records of pertinent treatment from the Newington VAMC (since March 2009), following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to his SMC claim0 n appeal.  The RO's notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim for SMC for loss of use of the right foot. 

The Board also notes that, with respect to the issue of service connection for diabetes mellitus, type II, the Veteran indicated on his VA Form 9 that he desired to have a Board video-conference hearing. In June 2011, the Veteran appeared before the undersigned Veterans Law Judge, but did not present testimony on the matter of service connection for diabetes mellitus, type II.  Thereafter, in August 2011, the Veteran submitted a statement indicating that he wished to have a Board hearing before a Veterans Law Judge at the RO regarding his claim for service connection for diabetes mellitus, type II.  

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2011) (pertaining specifically to hearings before the Board).  Accordingly, and because the RO schedules Board video-conference hearings, a remand of this matter to the RO for the requested hearing is warranted.

Accordingly, these matters are hereby REMANDED to the RO for the following action:

1.  The RO should obtain from the Newington VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since March 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the SMC claim on appeal that is not currently of record.  

The letter should also notify the Veteran of the evidence and information necessary to substantiate a claim for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a right foot procedure and ask the Veteran to provide information and evidence pertinent to this claim that is not currently of record.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for compensation benefits, pursuant to the  provisions of 38 U.S.C.A. § 115,1 for residuals of a right foot procedure, along with the claim for SMC based on loss of use of the right foot, in light of all pertinent evidence and legal authority.

6.  If the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a right foot procedure is denied, the RO should furnish the Veteran and his representative notice of the denial, and afford them the appropriate opportunity to file a notice of disagreement with the denial.  The Veteran and his representative are hereby reminded that to obtain appellate jurisdiction over the 38 U.S.C.A. § 1151 claim, a notice of disagreement, and, after the issuance of a statement of the case, a substantive appeal must be filed.

7.  If the claim for SMC remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response .

8.  The RO should schedule the Veteran for a Board video-conference hearing on the matter of his entitlement to service connection for diabetes mellitus, type II.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  

9.  If the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a right foot procedure is denied, the claims file should not be returned to the Board until after the Veteran perfects an appeal as to such denial, or the time period for doing so expires, whichever occurs first.  

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


